Title: To James Madison from John Murray Forbes, 4 December 1807
From: Forbes, John Murray
To: Madison, James



Sir,
Hamburg, 4th. Decr. 1807.

Since my last respects under 18th. & 24th. Ulto., several copies of which went by various opportunities, I have now to announce to Your Excellency that a new decree of the French Emperor has arrived and will be made public tomorrow or the next day, by which Goods accompanied with Certificates of Origin will be admitted here.  Many new details are required to be embraced in the Certificates of Origin, such as the names of the places from whence the Goods did arrive and by what Vessels they were imported into the place where the certificate of Origin is granted.  By this new decree every Captain making a false declaration is subject, besides the Loss of the Ship and freight, to a fine of Six thousand Francs, and every Seaman to a fine of five hundred francs.
As soon as the decree is made public I shall forward a Copy of it to Your Excellency.
Our Ships and all others that may arrive will remain under embargo until further Orders.
The Emperor of Russia has decreed a Suspension of all Treaties and Intercourse with England.  Inclosed is a Copy of the declaration in German.  I have the honor to be, most respectfully, Your obedient Servant

J: M: Forbes

